DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.

This is a non-final office action in response to remarks filed on 29 June 2022.  Claims 1, 7-8, 10-11, 13, 15, 18, and 20 are amended.  No additional claims are canceled or added.  Claims 1, 4-5, 7-8, 10-13, 15-16, and 18-20 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 9-10, filed 29 June 2022, with respect to the rejections of claim 20 under 35 USC 102 and claims 1-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating newly discovered prior art Roman. The arguments are directed to the new limitation and examiner has relied upon Roman below to teach the new limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bhargava et al. (U.S. Patent Publication 2013/0083722) in view of Roman et al. (U.S. Patent Publication 2018/0213037).

Regarding claim 20, Bhargava disclosed an output device (see Bhargava Fig. 1 #103 wireless device | Fig. 2 #209 display on wireless device) comprising: 
a processor (see Bhargava Fig. 2 #203: processor on wireless device); and
a memory device (see Bhargava Fig. 2 #214: memory on wireless device) configured to store a program, the program executed by the processor to cause the processor to:
obtain first information from a communication relay device (see Bhargava 0075: relay device sends offer to be used as relay (0105: multiple potential offers); Offer is a type of first information sent by a relay device | 0077: the offer message, i.e. first information, to act as relay device includes information about the device, e.g. available capacity | 0100: relay periodically transmits its metrics and state via a node-state broadcast signal (see 0101) that includes state, signal strength and quality, and other device-information (see 0102)), the first information, which includes at least one of second information indicating a communication status of the communication relay device and third information related to internal resources of the communication relay device (see Bhargava 0077: the offer message, i.e. first information, to act as relay device includes information about the device, e.g. available capacity | 0100: relay periodically transmits its metrics and state via a node-state broadcast signal (see 0101) that includes state, signal strength and quality, and other device-information (see 0102)), changing due to communication of the communication relay device (see Bhargava 0075: offer to operate as relay is sent depending on if the device has excess capacity available, i.e. excess capacity will change depending on usage | 0091: decision to act as a relay (see 0094) device is based on a variety of factors, e.g. quality, quantity, battery life, power source, throughput, bandwidth, device type, mobility, time of day, subscription, user profile, signal strength, signal quality, interference, number of hops, etc.), and 
obtain a learning result performed by machine learning (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, storing values obtained from each layer of the neural-net | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients) based on the first information and a characteristic of a candidate device that can replace the communication relay device (see Bhargava 0099: choose between multiple possible relay devices based on device and network characteristics | 0139: using information from the broadcasted node-state signal (0091: node-state signal includes a variety of characteristics, i.e. based on state (first information) and characteristics) to form an aggregate relay desirability score | 0163: determining whether the aggregate relay desirability score is greater than a threshold in order to determine the device’s suitability for acting as a relay node | 0175: selecting and replacing a relay node with another relay node that has a higher ranking); and
output the characteristic of the candidate device (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score for a characteristic of a potential relay device in paragraph 0139), machine learning module, values from each step are passed as inputs into multiple layers of the neural-net. The inputs of each subsequent layer are the outputs of the previous layers) based on the learning result (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139) | 0175: select and replace a relay node with another relay node that has a higher score ranking) with respect to the first information (see Bhargava 0099: choose between multiple possible relay devices based on network factors | 0173: calculating rankings for relay nodes based on aggregate scores and weighted coefficients | 0175: select and replace a relay node with another relay node that has a higher ranking);
wherein information defining a calculation is generated in advance by performing the machine learning (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, storing values obtained from each layer of the neural-net | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients);
wherein the information defining the calculation is a first weight between an input layer and an intermediate layer, and a second weight between the intermediate layer and an output layer among a calculation of a neural network including the input layer, the output layer and the intermediate layer (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, values from each step are passed as inputs into multiple layers of the neural-net, storing values obtained from each layer of the neural-net | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients); and
wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated (see Roman combination below).

Bhargava did not explicitly disclose “wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated”, however in a related art, Roman disclosed replacing a device with another device that has the same properties (see Roman 0089), maintaining a device registry (see Roman 0075), determining which devices match specific categories and storing this information in the device registry (see Roman 0081). The device category information is determined via machine learning (see Roman 0048), e.g. neural networks (see Roman 0049). It is known that neural network models include layers and weights, i.e. “the first and second weights and a number of intermediate layers in the neural network”.  Machine learning is also used to determine patterns and relationships associated with devices (see Roman 0050). These categories and relationships are used to determine rules and commands for the devices (see Roman 0053), which can also be generated automatically (see Roman 0072).
When a connected device is determined to be unavailable, a similar replacement device that is available is identified and the mapping information is updated with the replacement device (see Roman 0087), i.e. “an identification information of the candidate device is updated”. Since the rules and commands are developed based on categories learned via a neural network (see Roman 0049: neural network is a type of machine learning) categories and not on specific devices (see Roman 0053), the machine learning is not affected when the device information changes, i.e. neither the neural network model nor the weights in the neural network are updated when the information about a particular device is updated, i.e. “wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava and Roman to further describe how the neural network is affected when specific devices change. Including Roman’s teachings regarding the independence of the neural network from the specific devices would simplify development and testing (see Roman 0020)

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhargava et al. (U.S. Patent Publication 2013/0083722) in view of Kaya et al. (U.S. Patent Publication 2012/0287937) and further in view of Roman.

Regarding claim 1, Bhargava disclosed a machine learning device (see Bhargava Fig. 1 #103 wireless device | 0166: neural-net module operating on CPU of wireless device) comprising: 
a processor (see Bhargava Fig. 2 #203: processor on wireless device); and
a memory device (see Bhargava Fig. 2 #214: memory on wireless device) configured to store a program, the program executed by the processor to cause the processor to:
obtain first information from a communication relay device (see Bhargava 0075: relay device sends offer to be used as relay (0105: multiple potential offers); Offer is a type of first information sent by a relay device | 0077: the offer message, i.e. first information, to act as relay device includes information about the device, e.g. available capacity | 0100: relay periodically transmits its metrics and state via a node-state broadcast signal (see 0101) that includes state, signal strength and quality, and other device-information (see 0102)), the first information, which includes at least one of second information indicating a communication status of the communication relay device and third information related to internal resources of the communication relay device (see Bhargava 0077: the offer message, i.e. first information, to act as relay device includes information about the device, e.g. available capacity | 0100: relay periodically transmits its metrics and state via a node-state broadcast signal (see 0101) that includes state, signal strength and quality, and other device-information (see 0102)), changing due to communication of the communication relay device (see Bhargava 0075: offer to operate as relay is sent depending on if the device has excess capacity available, i.e. excess capacity will change depending on usage | 0091: decision to act as a relay (see 0094) device is based on a variety of factors, e.g. quality, quantity, battery life, power source, throughput, bandwidth, device type, mobility, time of day, subscription, user profile, signal strength, signal quality, interference, number of hops, etc.); and
perform machine learning (see Bhargava 0166 – machine learning module; neural-net module operating on CPU of wireless device; storing values obtained from each layer of the neural-net, i.e. “perform machine learning”) by using a correlating relationship between (see Kaya combination below) the first information and a characteristic of a candidate device (see Bhargava 0077: determining whether to accept the offer as a relay based on available bandwidth being offered | 0099: choose between multiple possible relay devices based on network factors (0091: a variety of factors, i.e. characteristics, that are considered in the decision to become a candidate relay device) | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients) that can replace the communication relay device (see Bhargava 0175: selecting and replacing a relay node with another relay node that has a higher ranking);
wherein fourth information defining a calculation is generated by performing the machine learning (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, storing values obtained from each layer of the neural-net | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients);
wherein the fourth information is a first weight between an input layer and an intermediate layer, and a second weight between the intermediate layer and an output layer among a calculation of a neural network including the input layer, the output layer and the intermediate layer (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, values from each step are passed as inputs into multiple layers of the neural-net, storing values obtained from each layer of the neural-net | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients); and
wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated (see Roman combination below).

Bhargava did not explicitly disclose that the obtained information corresponds and is used with a characteristic of a replaceable candidate device, i.e. “by using a correlating relationship between” the first information and a characteristic of a candidate device.  
While Bhargava disclosed choosing between multiple possible relay devices based on network factors (see Bhargava 0099), storing node-state signals (see Bhargava 0115) that include device characteristics (see 0102), as well as calculating a rank for a relay node (see Bhargava 0173), and while it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that correlation of characteristics of replaceable devices with the information about another device would occur when choosing between two devices.  
However in a related art of determining alternate relay devices (see Kaya 0006), Kaya disclosed a BGP table 350x that stores the correlation between a device, next hop, and optimal route (see Kaya 0087, Fig. 10).  In addition to the optimal route, the BGP table also includes the next relay device (see Kaya 0088) as well as priority rankings, i.e. “characteristic of a candidate device that can replace the communication relay device”, for multiple routes (see Kaya 0089), i.e. multiple candidate next hop relay devices since there are multiple potential routes.  Each device entry in the BGP was learned and registered (see Kaya 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava and Kaya to further clarify how the information of two devices is compared, i.e. correlated.  Including Kaya’s teachings would reduce the time needed when determining alternate relay devices when there are device failures, e.g. in the event of a disaster (see Kaya 0010), as well as reducing the degradation of quality when devices need to be replaced (see Kaya 0011). 

Bhargava-Kaya did not explicitly disclose “wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated”, however in a related art, Roman disclosed replacing a device with another device that has the same properties (see Roman 0089), maintaining a device registry (see Roman 0075), determining which devices match specific categories and storing this information in the device registry (see Roman 0081). The device category information is determined via machine learning (see Roman 0048), e.g. neural networks (see Roman 0049). It is known that neural network models include layers and weights, i.e. “the first and second weights and a number of intermediate layers in the neural network”.  Machine learning is also used to determine patterns and relationships associated with devices (see Roman 0050). These categories and relationships are used to determine rules and commands for the devices (see Roman 0053), which can also be generated automatically (see Roman 0072).
When a connected device is determined to be unavailable, a similar replacement device that is available is identified and the mapping information is updated with the replacement device (see Roman 0087), i.e. “an identification information of the candidate device is updated”. Since the rules and commands are developed based on categories learned via a neural network (see Roman 0049: neural network is a type of machine learning) categories and not on specific devices (see Roman 0053), the machine learning is not affected when the device information changes, i.e. neither the neural network model nor the weights in the neural network are updated when the information about a particular device is updated, i.e. “wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava-Kaya and Roman to further describe how the neural network is affected when specific devices change. Including Roman’s teachings regarding the independence of the neural network from the specific devices would simplify development and testing (see Roman 0020)

Regarding 10, Bhargava disclosed an information processing device (see Bhargava Fig. 1 #103 wireless device | 0166: neural-net module operating on CPU of wireless device) comprising:
a processor (see Bhargava Fig. 2 #203: processor on wireless device); and
a memory device (see Bhargava Fig. 2 #214: memory on wireless device) configured to store a program, the program executed by the processor to cause the processor to:
obtain first information from a communication relay device (see Bhargava 0075: relay device sends offer to be used as relay (0105: multiple potential offers); Offer is a type of first information sent by a relay device | 0077: the offer message, i.e. first information, to act as relay device includes information about the device, e.g. available capacity | 0100: relay periodically transmits its metrics and state via a node-state broadcast signal (see 0101) that includes state, signal strength and quality, and other device-information (see 0102)), the first information, which includes at least one of second information indicating a communication status of the communication relay device and third information related to internal resources of the communication relay device (see Bhargava 0077: the offer message, i.e. first information, to act as relay device includes information about the device, e.g. available capacity | 0100: relay periodically transmits its metrics and state via a node-state broadcast signal (see 0101) that includes state, signal strength and quality, and other device-information (see 0102)), changing due to communication of the communication relay device (see Bhargava 0075: offer to operate as relay is sent depending on if the device has excess capacity available, i.e. excess capacity will change depending on usage | 0091: decision to act as a relay (see 0094) device is based on a variety of factors, e.g. quality, quantity, battery life, power source, throughput, bandwidth, device type, mobility, time of day, subscription, user profile, signal strength, signal quality, interference, number of hops, etc.); 
perform a calculation using the first information (see Bhargava 0132: providing algorithmic, i.e. perform a calculation, support when making single-hop and multi-hop decisions, e.g. accept or don’t accept the relay device’s offer | 0139: using information from the broadcasted node-state signal to form an aggregate relay desirability score, i.e. perform a certain calculation using the first information | 0166: performing steps of Fig. 8 (e.g. from paragraph 0139) in neural-net module layers); and 
select at least one candidate device (see Bhargava 0175: selecting and replacing a relay node with another relay node that has a higher ranking) based on the result of the calculation (see Bhargava 0163: determining whether the aggregate relay desirability score is greater than a threshold in order to determine the device’s suitability for acting as a relay node) from a plurality of registered (see Kaya combination below) candidate devices that can replace the communication relay device (see Bhargava 0077: determining whether to accept the offer as a relay based on available bandwidth being offered | 0099: choose between multiple possible relay devices based on network factors | 0091: a variety of factors, i.e. characteristics, that are considered in the decision to become a candidate relay device) based on the result of the calculation (see Bhargava 0163: determining whether the aggregate relay desirability score is greater than a threshold in order to determine the device’s suitability for acting as a relay node);
wherein the fourth information is a first weight between an input layer and an intermediate layer, and a second weight between the intermediate layer and an output layer among a calculation of a neural network including the input layer, the output layer and the intermediate layer (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, values from each step are passed as inputs into multiple layers of the neural-net, storing values obtained from each layer of the neural-net | 0173: calculating a rank for a relay node based on aggregate scores and weighted coefficients); and
wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated (see Roman combination below).

Bhargava did not explicitly disclose that the candidate devices are “registered” as being replaceable devices.  
While Bhargava disclosed choosing between multiple possible relay devices based on network factors (see Bhargava 0099), storing node-state signals (see Bhargava 0115) that include device characteristics (see 0102), as well as calculating a rank for a relay node (see Bhargava 0173), and while it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that devices would be registered as replaceable devices and the information between the communication relay device and candidate device(s) would be correlated when choosing between two devices.  
However in a related art of determining alternate relay devices (see Kaya 0006), Kaya disclosed a BGP table 350x that stores the correlation between a device, next hop, and optimal route (see Kaya 0087, Fig. 10).  In addition to the optimal route, the BGP table also includes the next relay device (see Kaya 0088) as well as priority rankings, i.e. “characteristic of a replaceable candidate device”, for multiple routes (see Kaya 0089), i.e. multiple candidate next hop relay devices since there are multiple potential routes.  Each device entry in the BGP was learned and registered (see Kaya 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava and Kaya to further clarify registering candidate devices.  Including Kaya’s teachings would reduce the time needed when determining alternate relay devices when there are device failures, e.g. in the event of a disaster (see Kaya 0010), as well as reducing the degradation of quality when devices need to be replaced (see Kaya 0011).

Bhargava-Kaya did not explicitly disclose “wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated”, however in a related art, Roman disclosed replacing a device with another device that has the same properties (see Roman 0089), maintaining a device registry (see Roman 0075), determining which devices match specific categories and storing this information in the device registry (see Roman 0081). The device category information is determined via machine learning (see Roman 0048), e.g. neural networks (see Roman 0049). It is known that neural network models include layers and weights, i.e. “the first and second weights and a number of intermediate layers in the neural network”.  Machine learning is also used to determine patterns and relationships associated with devices (see Roman 0050). These categories and relationships are used to determine rules and commands for the devices (see Roman 0053), which can also be generated automatically (see Roman 0072).
When a connected device is determined to be unavailable, a similar replacement device that is available is identified and the mapping information is updated with the replacement device (see Roman 0087), i.e. “an identification information of the candidate device is updated”. Since the rules and commands are developed based on categories learned via a neural network (see Roman 0049: neural network is a type of machine learning) categories and not on specific devices (see Roman 0053), the machine learning is not affected when the device information changes, i.e. neither the neural network model nor the weights in the neural network are updated when the information about a particular device is updated, i.e. “wherein the first and second weights and a number of intermediate layers in the neural network are not updated even when the candidate device replaces the communication relay device, such that only an identification information of the candidate device is updated”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bhargava-Kaya and Roman to further describe how the neural network is affected when specific devices change. Including Roman’s teachings regarding the independence of the neural network from the specific devices would simplify development and testing (see Roman 0020)



Regarding 11, Bhargava-Kaya-Roman disclosed the information processing device according to claim 10, wherein the program causes the processor to output information for identifying the at least one candidate device (see Bhargava 0170: transmit a signal about the selection decision to the selected relay node).

Regarding claim 12, Bhargava-Kaya-Roman disclosed the information processing device according to claim 10, wherein the program causes the processor to input data in response to the first information to the input layer, the calculation result being output to the output layer (see Bhargava 0166: neural-net module for steps 818-862 (0138: step 818 is performed in order to calculate the aggregate relay desirability score in paragraph 0139), machine learning module, values from each step are passed as inputs into multiple layers of the neural-net, storing values obtained from each layer of the neural-net).

Regarding claim 13, Bhargava-Kaya-Roman disclosed the information processing device according to claim 12, wherein each of the registered (see Kaya 0089: each device entry in the BGP was learned and registered) candidate devices is correlated with characteristics of the at least one candidate device (see Bhargava 0120: classifying devices according to device type | 0098: device type can be a router, relay, or sink depending on their characteristics), 
at least one characteristic is determined based on the result of the calculation (see Bhargava 0139: using characteristic information from the broadcasted node-state signal to form an aggregate relay desirability score), and
the at least one candidate device corresponding to the at least one characteristic is selected (see Bhargava 0163: determining whether the aggregate relay desirability score is greater than a threshold in order to determine the device’s suitability for acting as a relay node).
The motivation to combine Bhargava, Kaya, and Roman is the same as that provided in claim 10 above.

Regarding claim 4, Bhargava-Kaya-Roman disclosed the machine learning device according to claim 1, wherein the characteristic is related to at least one of a port number of the candidate device, a communication speed of the candidate device (see Bhargava 0091: decision to act as a relay device is based on a variety of factors, e.g. quality, quantity, battery life, power source, throughput, bandwidth, device type, mobility, time of day, subscription, user profile, signal strength, signal quality, interference, number of hops, etc.) and the presence or absence of a VLAN.

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 4 above and is rejected under Bhargava-Kaya-Roman according to the rationale provided above. 

Regarding claim 5, Bhargava-Kaya-Roman disclosed the machine learning device according to claim 1, wherein the characteristic is a relatively expressed characteristic among a plurality of registered (see Kaya 0089: each device entry in the BGP was learned and registered) candidate devices (see Bhargava 0170: ranking the available relay nodes | 0105: choose from among multiple devices based on the received node-state signals | 0099: select a particular relay device over another device based on which one has better throughput or another characteristic | 0091: types of characteristics include quality, quantity, battery life, power source, throughput, bandwidth, device type, mobility, time of day, subscription, user profile, signal strength, signal quality, interference, number of hops, etc). The motivation to combine Bhargava, Kaya, and Roman is the same as that provided in claim 1 above.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 5 above and is rejected under Bhargava-Kaya-Roman according to the rationale provided above. The motivation to combine Bhargava, Kaya, and Roman is the same as that provided in claim 10 above.

Regarding claim 7, Bhargava-Kaya-Roman disclosed the machine learning device according to claim 1, wherein the second information includes at least one among related to network traffic (see Bhargava 0091: decision to act as a relay device is based on a variety of factors, e.g. quality, quantity, battery life, power source, throughput, bandwidth, device type, mobility, time of day, subscription, user profile, signal strength, signal quality, interference, number of hops, etc.), information related to channel usage rate, information related to a CRC error rate and information related to the presence or absence of radiowave interference, and information related to the presence or absence of link-down and information related to the presence or absence of the occurrence of a loop.
Regarding claim 8, Bhargava-Kaya-Roman disclosed the machine learning device according to claim 1, wherein the second information includes information related to network traffic (see Bhargava 0091: decision to act as a relay device is based on a variety of factors, e.g. throughput), information related to channel usage rate (see Bhargava 0091: bandwidth, subscription type | 0125: information about sharing a channel), information related to a CRC error rate (see Bhargava 0215: node-state broadcast includes error rate | 0261: information about CRC checks) and information related to the presence or absence of radiowave interference (see Bhargava 0091: interference), and information related to the presence or absence of link-down (see Bhargava 0128: downlink information) and information related to the presence or absence of the occurrence of a loop (see Bhargava 0134: determining if there is feedback in the algorithms. Feedback is a type of loop). 

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 8 above and is rejected under Bhargava-Kaya-Roman according to the rationale provided above.  

Regarding claim 19, Bhargava-Kaya-Roman disclosed the information processing device according to claim 13, wherein the program causes the processor to:
obtain a first signal for updating a type of candidate device among the plurality of registered (see Kaya 0089: each device entry in the BGP was learned and registered) candidate devices (see Bhargava 0102: periodically broadcasting node-state signals include current information about the device | 0120: classifying devices according to device type), and information for identifying a second candidate device to be added by the update (see Bhargava 0175: changing a relay node’s suitability ranking, e.g. adding or removing nodes | 0120: classifying devices according to device type), 
update the type of candidate device to the candidate device (see Bhargava 0115: storing node-state signal information in a database for tracking the device | 0102: node-state signal includes information about current device characteristics | 0120: classifying devices according to device type | 0098: device type can be a router, relay, or sink depending on their characteristics); and
modify characteristics correlated with the registered candidate device by the update (see Bhargava 0115: storing node-state signal information in a database for tracking the device | 0102: node-state signal includes information about current device characteristics | 0175: changing a relay node’s suitability ranking, e.g. adding or removing nodes). The motivation to combine Bhargava, Kaya, and Roman is the same as that provided in claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.W.R./Examiner, Art Unit 2452
Angela.Widhalm@uspto.gov                                                                                                                                                                                                        20 October 2022





/Patrice L Winder/Primary Examiner, Art Unit 2452